DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, drawn to claims 8-13 in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the ground(s) that it is not a search burden.  This is not found persuasive because the inventions contain diverging subject matter that requires different search strategies. Further, the inventions lack unity of invention due to the technical feature in common does not make a contribution over the prior art a posteriori per the rejection below.
Claims 1-7, 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/07/2022.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, per instant paragraphs [0044]-[0045].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
There appear to be inconsistencies in the specification; specifically, figure numbers listed in the specification not matching up to the figures themselves. 
For example, instant paragraph [0061] cites Figs. 6 and 7, and then later cites Figs. 5 and 6; while also citing cell “60” which is only shown in Fig. 7 and 8, in comparison to cell “14” which is only shown in Fig. 6. It is not clear if the figure numbers written in the specification accurately line up with the features discussed.
Similarly, instant [0062]-[0063] cites cell “60” referring to Fig. 6, however cell “60” is not shown in Fig. 6, only Fig. 7 and 8. This paragraph seems to be referring to Fig. 8 since it mentions cell “44” which is shown in Fig. 8 but not Fig. 7.
Appropriate correction is required.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
Claim 8 recites the limitation "said first catalyzed water transport membrane" in lines 8-9 without prior recitation of this limitation.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, it is interpreted to read “a first catalyzed water transport membrane”.
Claim 8 recites the limitation "said second catalyzed water transport membrane" in lines 11-12 without prior recitation of this limitation.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, it is interpreted to read “a second catalyzed water transport membrane”.
Claim 8 recites the limitation “a product water flow passage” in line 5 and later recites “said product water passage” in lines 12-13. Suggested to correct to “said product water flow
Claim 11 recites the limitation “said series of cascaded cell stacks” where there is no prior recitation of this limitation. There is insufficient antecedent basis for this limitation in the claim. Since Claim 8 from which it depends recites “a cascaded cell stack”, it is interpreted to read “the cascaded cell stack”. 
Claim 11 recites “wherein said series of cascaded cell stacks flow reactants serially” is not clear, suggested to revise to better describe the limitation, such as “wherein the cascaded cell stack includes reactants flowing serially” or “a serial reactant flow pattern”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a fuel flow passage” in line 11, while a previous “a fuel flow passage” is recited in line 5. It is unclear if this is the same or a different fuel flow passage as previously recited. For the sake of examination, it is interpreted to read “the fuel flow passage”, being the same as previously recited.
Claim 10 recites the limitation “said membrane electrode assembly” where there are two previous recitations of “a membrane electrode assembly”, one in Claim 8 as part of the hydrogen 
Claims 9-13 are indefinite by nature of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy et al., (US 20140072889 A1) hereinafter McElroy.
Regarding Claim 8, McElroy discloses a fuel cell (McElroy abstract, Fig. 2A) comprising:
A hydrogen removal cell “204”, “135” (McElroy [0025-0026]) since it removes hydrogen from the fuel exhaust stream (McElroy [0026]) coupled to a fuel inlet “102” of the fuel cell “106” (McElroy [0010], Fig. 2A), an oxidant inlet “104” via fuel cell stack “106” (McElroy Fig. 2A), and a product water inlet “110” (McElroy [0027] Fig. 2A, recycled fuel exhaust stream includes water),

an oxidant flow passage “104” (McElroy [0012]) coupled to a first catalyzed water transport membrane (cathode side membrane of fuel cell stack “106”, Fig. 1A, since SOFC contain catalyzed water transport membranes) opposite said product water flow passage “110” (McElroy Fig. 1A); 
a fuel flow passage “102” (McElroy [0012]) coupled to a second catalyzed water transport membrane (anode side membrane of fuel cell stack “106”, Fig. 1A, since SOFC contain catalyzed water transport membranes) opposite said product water passage “110” (McElroy Fig. 1A); 
a hydrogen rate regulator “143” (McElroy [0012]) reading on controller electrically coupled to said second catalyzed water transport membrane (McElroy Fig. 1A); 
and at least one inert concentrator cell “135” (McElroy [0009], since hydrogen pump “135” includes at least one concentrator cell) coupled to at least one cell of fuel cell stack “106” (McElroy [0014], Fig. 1A) in a cascaded cell stack (McElroy [0060]), said inert concentrator coupled to a stack vent “110” and configured to discharge contaminants from said fuel cell “106” (McElroy [0014]).
Regarding Claim 9, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein said at least one inert concentrator cell “135” comprises a hydrogen pump (McElroy [0009]); 
Said hydrogen pump comprising a membrane electrode assembly (PEM) (McElroy [0009]) with an input chamber coupled to an anode chamber configured as a fuel flow passage “110” (McElroy [0014], see “110” which exits from the anode side of “106” to an inlet of hydrogen pump “135”) from at least one cell in said cascaded cell stack “106”, and

Regarding Claim 10, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein said inert concentrator cell “135” is configured to concentrate contaminant gases to discharge “137” (McElroy [0016], Fig. 1A) in said input chamber from fuel exhaust “110” (McElroy [0014]) and pass hydrogen gas across said membrane electrode assembly into said fuel inlet manifold “102” via recycled fuel exhaust stream “128” (McElroy [0017], Fig. 1A).
Regarding Claim 11, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein the cascaded fuel cell stacks are connected such that reactants flow serially (McElroy [0060]), where cascading means connected with the output used as the input of the next unit in series (McElroy [0009]).
Regarding Claim 12, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein said reactants comprise a gaseous fuel (McElroy H2 “128” [0017]) and a gaseous oxidant (McElroy [0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al., (US 20140072889 A1) hereinafter McElroy, as applied to claim 12 above, and further in view of Ballantine et al., (US 20100028734 A1) hereinafter Ballantine.
Regarding Claim 13, McElroy discloses all of the claim limitations as set forth above. McElroy discloses the desire to improve efficiencies (McElroy [0060]), however does not disclose a humidifier. 
In a similar field of endeavor as it pertains to fuel cell systems (Ballantine [0003]), Ballantine teaches a fuel cell comprising: 
a humidifier cell “119” (Ballantine [0027]) coupled downstream of said hydrogen removal cell “1” (Ballantine Fig. 1, “119”), 
said humidifier cell “119” comprising a first catalyzed water transport membrane and second catalyzed water transport membrane (Ballantine [0027], since it uses a polymeric membrane humidifier) separated by a product water flow passage “23” (Ballantine [0036], Fig. 1, “23”), 

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell system of McElroy to include a humidifier cell downstream of the hydrogen removal cell as taught by Ballantine in order to improve the fuel efficiency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721